~OFFICE OF THE ATTORNEYGENERAL OFfEXAS
                            AUSTIN




Eonoxreble I.. A. Wudo




                                              . LoXmy
                                                    s? Athqns
                                       ln wder that the law




                                    not rxa0.Q bb. r8ata rmil-
                          rlntendent did not tuxn in a tub
                          dmn llring tn thoee al8triat8 alad
                          ntary color06 soheol at r\thsnr.
                        suniabars8antaing wee au to the ra08
                        sd 8lnndy rseeirod the per uaptta
    aad that thir *ould ooveirthe oost sr instruotion,and
    he VW38 BO8 h pO8808cl~O~    Or 8hO inrOmIO8iOn     th8t tb6
    per oapfta ran inaluaed aa roaofpta in the asndiag
    dlrtrlat budgmt and that he would bare to turn in a Pa-
    port to orr-sot thi8. when be dlaooverod thha, it wa#
    M~olJu~o 1, the the        ror turning in a report for high
               Aa a mat*     or mat,    he turned in a report on
    Amst*l&     on elementary   aolored pupils.      Wee ArtialO hL,
    seation T of the wrrent Lquallastlon         low, whioh r*-
    quirer t&t all mgortrr be in thie offlotrnot larber
 II,-.   .




                  Ronorabla L. A. jYood,pa@:@Z


                  than June 1, aontrol ln regard to pupi?.~living in a em-
                  traotrd dIetriot,   as authorized under ArtiQle 8 sf the aam
                  law?   Stated  airr5r5nbly, Is tibiaoffioo authorixed to ao-
                  OOpt t&O reJ?ortOB *uoh 41~8entOly pupIla,   rhiah raaob this
                  otrioe on August 1s and to make a grant on aam? ***+I
                               3sation.e or Artiolo         4 oi the ournnt         Xquallzation
                  low reads    as tollewar
                                     “It     shall be the duty o 'the aountv
                             superintendentto reoelre               an : ahack 011 hi h aohool
                             tuition l       pplioatlonr to dotr ~4.110        the r0XT%--*
                                                                                        0% ag
                             r80t0l        8~5 or pupil, the a: itr1ot          In rhloh he-w88
                             anumoratod, the dI8trlot in hioh ho liter, the di8-
                             trht        in whioh   he rttmna8       80 mol, tha 4~840    la whiah
                             the pupil la 5ie8miri5d in t LOreealtSag dl8triot, the
                             hi@!beat-rd. tau&kt I@ the ioma d%Hriot                    of the pupil,
                             .iath elmQunt          o fth e th ep tpflwe8 La aotarl           atton-
                             danoa a tth erO~i~#.tL~           **a0          vhen lioh ap~lioa$iea
.,::::,1-
       ,, .~..,   ,::i:::,,
                       .,,:
                         i,,:hd hw, q@~~-:*g&                -@#$*&aik honia 'previaaa           ) ~StiO
                             8&kl'bwprepeFly mvorn Qo b ' raid oounty                   auQarl8ten-
                             a*nt,      Oha preaiamt~ana/or            I t4rwry or (rh0OOh00i
                             board ar the wnai,n~diatrla i or the upll, sad tbr
                             8up8rint5ndeetor the ream m glo h oEoe b o fo raoid               r     a p-
                             ~li@StiOll       hi tZ’OBsdtt0d      to     ha nfraotor 0r Bqualiaa-
                             t&n     at     Austin,  Tomas, rm b La re eotion, noditloation,
                             o r lDpro*al, *sd no auoh lp p .laatron shall be omalderaa
                             by t&5 nweta.           or Irq00iirt        lea mlSa* 08s~ bar bwn
                             duly dopbritod rltb hia at A litln,*oriN, within llnty
                              I&l) dry88rw h9.aroBPut                    )prsad, and '3~no Isatame
                             mar thSB LWQO1 Of t&S 0~ yi0 ashcal yaar.*
                              (Emphaala rupQliea)
                                      '6of aSi4 !aw roads a8 iolloua~
                               Arti.ole
                              “t&on the l@'eownt of the board of truatwa
                        0r the dIatrI~ta  oonocrrae4 or on potitian Sl~glmt by .sl
                        majority oc tha quelifl* vottlra    of tbe abmiot Sna
                        mbjsot to the appr5v81 5r me oounty       8uQerInknaont,
                        and the State superl~ntenaant,   a alatrlot ti,ieh may be
                        unable to ariakin a 8utlafSotory     aSho     uy tra~18trr
                        Ita ontire aoholaotio enrol.lreao   for one JO&? to @a ao-
                        oredited aoheol of higher rank. If tbo reoelrlag aohsol
                      reoeirue State     aid, tha sohelastla OQII~UQrolls both
                      tilts    rnd aolorad shall be e%bInsU, the per oepfts
                      appOEItioarrrsnt shall ba ps5,d dimat to the maeIvIn~
                      sohool,,   all looal taxer bf the sending aostraotind
                      diatrlot,         sxotspt those ,q~fr@ te the Interset              and slnk-
                            ing fund ehsll be orodlted to the reoslvfne               8otuml b
                           the tar oollector       as aellea~sd,     and thq teaahar-yap1 I
                           quota shall he base4 on the oomblned eenaua total.                   Zi
                           tb o r eo eitlng   la h o o Is
                                                        l not e Btato    ala aahool, the
                           sohalaatlo    mmaua rolls both white snd’colored              shall ba
                           oo~blned, the par eaplta lpportlonmnt             shall be pwia
                           dfrsat to the TOC8itiB& #ahool,~ rll 14OSl             tiXe6.  ot  the
                           selPdIn@eontraatingdI8tri@t exeeph            those @&I& to tha
                           iaterest end alakLa(S fund 8hrll ba Or@ditad Lo the ZI-
                           o~IrIng aohcrol b;r the tax ~ollootera8 oolleoted,an4
                           the aending oontraotia         kStitrI@twill bo llI~lble for
                           as muah salary eta as fa aooo8sary to lup p lo matbo               a t
                           St&s@ A~aIlabla lnd LOW ~latenaaoo              ruBUS, w the
.:,::l~,~,::ji;:.;‘
            : ~,,..~,
                   ,,.::‘:
                   :!.:;::!;:i;,ro8ola8~~8~
                                         .,.irPn~::~ii;~~~~~~~t,:,nt,OsaQin6.,?,o,:!,WJlllolC-r                      *.i;;‘:r,.~~:-sr
                     in the reaslviag            dfatrlot,     to actor    the apprevmd           soati       of
                     4natruatIen   per aobala~tIo In tbe rsod.ving a@rwl., pro-
                     vided that luoh approved ooat ahall not 4meoeU S**oa
                     Dolhr8 ana Plrty cent.8( $9.80) per qOnth rOr ,riVO (6
                     months r0orhigh aohool StYaoBtO or PI+* Dollrrr (#+S.QO1
                     per baontb ror flwe (a) 8ontha for elemntary   atudoatr.*
                             st~otlon a St Artlolr 4# mupa, r*?sra t0 ati IB
              applloable       to bigb. aohool eppllortItlEUI and b8n a0 mertaao                               to
              applfOat:ORB        fO7    thiTieBt8X      tU.$tbB    8mBtlORea    &I     ArtfO~O           &         1%
             IUS8 tt3et thara Is la&b Qee3; llao 4Rta riud by this 1Pbfar arti
             and ywr orfias   fa authorlrod   to eocrap8 the mport va ouoh eloma-
             tary puplta nhibb m8oh pur of’tim em Aamat ld ark&to rnahs a
             gr#at’oB ammo ii the sonog fS Still     aoaIlsb1.e.
                                                                          Ymra   very     trnly

                                                                   ATTOmn OPImAl: OF TZXAB